Awmziu   ail. Tmns
PFuc:F: 1>.~NHEA.
_\TTI,,Hon. Sam W.        Davis,    page 2    (V-1207)


           1s Artlole 5139, V.C.S.,                      unconstl-
     tutlonal  under the provision8                      of Article
     III, Section 56, Constitution                       of Texas?
          Harris County fronts on Galveston’Ray,                          which
is in arm 0s the Gulf 0s Mexico.
           The emergency clause of the statute vhich added
Section la. OS Article  5139 (Acts 51st Deg., R.S., 1949, ch.
366,  p. 699) reads:
            “The fact that there are numerous
     juvenile   problems involved in those coun-
     ties bordering on the Gulf of Mexico which
     require additional    work and consideration
     on the part of the County Judges who are
     members of Juvenile Boards, because of the
     nature of juvenile problems arising in port
     cities   and elsewbege along the coast, cre,atea
     an emergency . . .
            Although Harris County borders on Galveston
Ray, which is a part of the inland ,watera, of the State
(see Humble 011 & Reflnlng Co. v. Sun Oil Co., C .C .A.
  tti, 1951, yet          t d]       think the referen&     to
2port cities*    s’“E      ~oa~tXeclearIy. indicates    that the
purpose of the Act was to include all coastal counties
and that the term ‘Gulf of Mexico” was used ln a loose
sense to Include its arma and inlets.         The additional
vork for which compeneatlon is granted arises from oondl-
tions existing     In port cities   and ooastal areas. The ex-
istence of these conditions       does not depend on whether the
coastal countlea touch on the Gulf of Mexico proper.           Your
first   question is accordingly     ansvered ln the affirmative.
                Section     ,56 of Article        III,     Constitution    of Texas,   ’
provides       ln partr
            “The Leglalature shall not, exoept
      as otherwise provided In this Constltu-
      tion, pas8 any local or special   law, . . .
              *Regulating the affairs  0s counties,
      cItl.ei,   towna, wards or school districts;
      .    .   .

           in Iamon
           __- _--- v. Fernuso+
                        __..~~~    213 s.W.2d 86 (Tex.Clv.
App. 1948)) the court’ had bef ,ore it for conalderatlon   a
similar aht In which it held that the judges comprlslng
the juvenile board vere performing a duty on behaIS of
the State and therefore  the act waB not unconstltutlonal
    .

.




        Hon. Sa&W. Davis,      page 3   (V-1207)


        as being a local or special  law regulating   the affairs  of
        counties,   This holding was reaSSlrnk?d inTravis    County v.
        Matthetis, 235 S.W.2d 691 (Tex,Clv.App.   1953, error ref.
        ~zYiciq7

                   You are therefore   advised that Article    5139,
        v C.S., does not violate    Section 56 of Article   III of
        the Constitution  of Texas.
                                   SUMMARY
                    Se&ion la OS Article    5139, V.C.S.
              which creates juvenile   boards la certain
              counties,  is applicable  to Harris County.
              This statute is not a lo&      or apeoial law
              within the meaning of Section 56 of Article
              III of the Oonatltutlon   of Texas.
        APPROVBD:
        J. C. Davis, Jr.
        County Affairs  D&vision
        'Jesse P. I&on, Jr.
         Reviewing Assistant
        Charles   D. Matheve
        First Aeeletaat